Citation Nr: 0426855	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  98-08 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1986 to November 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1991 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and on appeal of a May 1998 rating decision issued by the RO 
that denied the veteran's claim of entitlement to service 
connection for diabetes mellitus.  A personal hearing was 
held at the RO on this claim in November 1991.  A Travel 
Board hearing was held before the undersigned Veterans Law 
Judge in January 2001.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no evidence of any in-service treatment for 
symptoms or manifestations of diabetes mellitus or bilateral 
hearing loss.

3.  There is no competent medical evidence that the veteran's 
currently diagnosed diabetes mellitus is related to service 
or any incident of service.

4.  There is no competent medical evidence that the veteran 
currently suffers from the symptoms or manifestations of 
bilateral hearing loss.




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2003).

2.  The criteria for establishing service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decisions were 
made prior to November 9, 2000, the date the VCAA was 
enacted; therefore, the AOJ could not have complied with the 
timing requirement, as the statute had not yet been enacted.  
In Pelegrini, the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  See Pelegrini, supra.

In the present case, regarding the issues of entitlement to 
service connection for diabetes mellitus and for bilateral 
hearing loss, on March 28, 2001, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any further evidence in his or her 
possession that pertains to the claims.

The veteran and his representative also were provided with a 
copy of the appealed rating decisions, statements of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims and the requirement to submit 
medical evidence that established entitlement to service 
connection for diabetes mellitus and for bilateral hearing 
loss.  By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  Further, VA advised the veteran and his 
representative in a letter dated in November 2000 that the 
veteran was being scheduled for a Travel Board hearing at the 
RO in January 2001.  Thus, the Board observes that all of the 
aforementioned correspondence informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decisions on appeal.  Moreover, the notice 
provided to the appellant on March 28, 2001, was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board in January 2004, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claims of 
entitlement to service connection for diabetes mellitus and 
for bilateral hearing loss poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); and Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Service Connection for Diabetes Mellitus

A review of the veteran's available service medical records 
indicates that he was not treated for diabetes mellitus 
during service.  It is noted that, on periodic physical 
examination in November 1988, the veteran's blood sugar was 
negative.  The veteran's blood glucose was negative on lab 
tests conducted in September 1989 and July 1990 and at his 
separation physical examination in September 1990.  

At the time that he filed his claim of entitlement to service 
connection for diabetes mellitus in October 1997, the veteran 
stated that he had "passed out several times while serving 
on active duty."  He also stated that a VA examiner had 
"suggested my glucose did not get this high all at once" 
and that his diabetes mellitus was related to service.

The veteran began receiving VA outpatient treatment for 
diabetes mellitus in October 1997.  At that time, the veteran 
complained of being very thirsty, recent sudden weight loss, 
and polyuria (or excessive urination).  He stated that he was 
concerned that he had diabetes "since it runs in the 
family."  Physical examination of the veteran revealed 
papules on the tongue and white exudates in the mouth.  The 
impressions included diabetes mellitus.

On follow-up VA outpatient treatment in December 1997, it was 
noted that the veteran had demonstrated an elevated blood 
sugar and had been started on oral diabetic agents.  The 
impression was non-insulin dependent diabetes mellitus.

The veteran complained of feeling dizzy, thirsty, fatigued, a 
thrash on his tongue, and polyuria on VA outpatient treatment 
in February 1998.  It was noted that the veteran had been 
diagnosed with diabetes mellitus 2 months earlier.  The VA 
examiner concluded that the veteran's diabetes mellitus had 
its onset between June and October 1997.  The impressions 
included new onset diabetes mellitus.  

In his May 1998 notice of disagreement with the denial of his 
service connection claim for diabetes mellitus, the veteran 
disputed the results of his in-service glucose tests.  He 
contended that these test results showed an in-service onset 
for his diabetes mellitus.  And in a statement on his June 
1998 substantive appeal (VA Form 9), the veteran contended 
that his diabetes mellitus had been misdiagnosed in service 
as stress.

In a May 2000 letter, a private physician stated that he had 
reviewed the veteran's medical records and had found no 
evidence or suggestion for the development of diabetes.  
However, this examiner stated that the veteran had informed 
him that his excessive thirst and urination had begun during 
active service and that he had experienced blurred vision and 
weight loss in September 1990.  The private examiner 
concluded that the veteran's reported symptoms made it 
possible that he had developed diabetes mellitus during 
active service.

A review of the veteran's VA outpatient treatment records for 
the period from April to October 2000, received at the RO in 
October 2000, shows continuing outpatient treatment for 
diabetes mellitus.

In a December 2000 letter, a private physician stated that, 
in reviewing the veteran's medical records from 1988 to 1990, 
it appeared that he had been seen a number of times for 
frequent urination, lightheadedness, blurry vision, fatigue, 
and headaches.  This examiner stated that the veteran 
currently had an unusual type of diabetes mellitus which was 
difficult to control and that the symptoms complained of 
between 1988 and 1990 could have been caused by diabetes 
mellitus.  

At his January 2001 Travel Board hearing, the veteran 
testified that he experienced frequent urination, a lack of 
concentration, he "passed out a few times", and related all 
of these symptoms to his diabetes mellitus.  He stated that 
was first diagnosed with diabetes mellitus in 1997, although 
he contended that he had suffered from the symptoms of 
diabetes mellitus throughout his active service.  

In a January 2001 letter submitted at the veteran's Travel 
Board hearing, a private examiner stated that he had reviewed 
copies of service medical records provided by the veteran and 
dated between 1988 and 1990.  Following this review, this 
examiner concluded that, as the veteran's complaints of 
frequent urination, lightheadedness, blurry vision, fatigue, 
and headaches between 1988 and 1990 often were caused by 
diabetes mellitus, the veteran's symptoms could have been 
"an early sign" of diabetes mellitus.  Finally, this 
examiner noted that the veteran had not been diagnosed with 
diabetes mellitus until after his separation from service.

In a lay statement dated in May 2001, A.L.D. stated that, 
when she had visited the veteran during service, he had 
become ill.  He also had told her at that time that he 
frequently was ill.  This lay person also stated that the 
veteran drank a great deal of water when she had visited him.  

A review of the veteran's private outpatient treatment 
records for the period from March 2000 to January 2001, 
received at the RO in May 2001, shows continued outpatient 
treatment for diabetes mellitus.  The veteran's private 
treating physician noted repeatedly that the veteran's 
diabetes mellitus and blood sugar were poorly controlled.  
The assessment included diabetes mellitus, type I, 
uncontrolled, in September 2000.  This assessment was changed 
to diabetes mellitus, type II, uncontrolled, in October 2000.

On VA outpatient diabetes mellitus examination in December 
2001, the veteran complained of blurred vision, frequent 
urination, leg cramps, hand numbness, restricted activities 
due to low blood sugar, and a very gradual loss of strength 
since 1997.  The VA examiner stated that the date of onset 
for the veteran's diabetes mellitus was October 1997 when 
test results showed that he had an elevated blood glucose.  
This examiner noted that the veteran's blood sugars were only 
moderately well controlled.  He also reviewed the veteran's 
medical records.  The veteran denied chest pains, any 
numbness of the feet, and any burning sensation.  Physical 
examination of the veteran revealed no evidence of diabetic 
retinopathy on funduscopic examination, no skin 
abnormalities, and no foot ulcerations.  The VA examiner 
stated that, because the veteran had normal blood sugar on 
repeated testing from 1988 to June 1997, the evidence 
strongly indicated that the veteran's diabetes mellitus did 
not have its onset until October 1997.

A review of VA outpatient treatment records for the period 
from October 2000 to June 2003, received at the RO in June 
2003, shows continuing treatment for diabetes mellitus.



Service Connection for Bilateral Hearing Loss

At the veteran's entrance physical examination in July 1986, 
he reported no history of hearing loss.  Clinical evaluation 
of the veteran revealed that his ears were normal.  His pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

The veteran was found qualified for enlistment in to active 
service.

In February 1987, the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
5
5
15
0

On periodic physical examination in November 1988, clinical 
evaluation of the veteran revealed that his ears were normal.  
The veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
5
0
0
0
0

In September 1989, the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
0
LEFT
0
0
0
0
0

At his separation physical examination in September 1990, the 
veteran reported no history of hearing loss.  Clinical 
evaluation of the veteran revealed that his ears were normal.  
The veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
0
LEFT
20
15
0
10
0

The veteran was found qualified for separation from service.

A review of the veteran's DD-214 indicates that his military 
occupational specialty (MOS) was an armor tank crewman.

On VA outpatient audiology examination in February 1991, the 
veteran complained of bilateral hearing loss.  His pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
5
10
0
LEFT
-5
0
5
5
0

Speech audiometry revealed speech recognition ability of 98 
percent in both ears.  The VA audiologist stated that the 
veteran's pure tone thresholds were within normal limits 
bilaterally and that his speech discrimination scores were 
excellent.  

The veteran testified at his November 1991 personal hearing 
held at the RO that he had been exposed to loud noises during 
service while operating a tank on a firing range and that 
noise from 120 millimeter tank guns had been "pretty loud."  
The veteran stated that he had been at the firing range 
regularly during service.  

The veteran submitted additional VA outpatient treatment 
records in support of his service connection claim for 
bilateral hearing loss at his Travel Board hearing in January 
2001, and waived RO jurisdiction over this evidence.  A 
review of this evidence shows that, on VA outpatient 
audiology examination in August 1999, the veteran complained 
of having difficulty understanding speech in background noise 
and distinguishing the direction of sounds that he heard.  
Objective examination of the veteran revealed unremarkable 
otoscopy.  Pure tone threshold testing indicated essentially 
normal hearing sensitivity.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
of 80 percent in the left ear.  Tympanometry indicated normal 
middle ear function.  The audiologist's impression was normal 
hearing sensitivity in both ears.

The veteran testified at his Travel Board hearing in January 
2001 that he had been exposed to loud noises constantly 
during service as an armor crewman on an Army combat tank.  
He also testified that he had first noticed his bilateral 
hearing loss after his separation from service.  He testified 
further that he had never been diagnosed with bilateral 
hearing loss.  

At the veteran's most recent VA outpatient audiology 
examination in October 2001, he complained of difficulty 
hearing in both ears especially in the presence of background 
noise.  The veteran stated that his hearing loss had begun in 
1991 and provided a history of in-service noise exposure, 
including from artillery and tank guns.  The VA examiner 
stated that the veteran's claims folder was not available for 
review.  The veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
10
15
LEFT
20
20
15
5
10

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The VA audiologist stated that the veteran's pure tone 
audiometry test results indicated hearing within normal 
limits through 4000 Hertz with a mild high-frequency hearing 
loss in both ears and the veteran's word recognition scores 
were good bilaterally.  Tympanometry findings were consistent 
with normal middle ear function bilaterally.  The VA examiner 
stated that it was clear from the veteran's medical records 
that he had normal bilateral hearing approximately 31/2 months 
after his separation from service when he had been examined 
in February 1991 (discussed above).  Given these findings, 
the VA examiner stated that it was not only unlikely but 
impossible that the veteran's mild high-frequency hearing 
loss evident on this examination was in any way related to 
active service.  The diagnosis was hearing within normal 
limits through 4000 Hertz with a mild high-frequency hearing 
loss at 6000 and 8000 Hertz only, bilaterally.


Analysis

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection also may be granted on a secondary basis for 
disability which is proximately due to or the result of a 
service-connected disease or injury and, where established, 
the secondary condition shall be considered a part of the 
original service-connected condition.  38 C.F.R. § 3.310 
(2003).

Where a veteran served for 90 days in active service, and 
diabetes mellitus or sensorineural hearing loss develops to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value, of proffered 
evidence of record in its entirety.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000).  As the Federal Circuit has commented, 
there is a considerable body of law imposing a duty on the 
Board to analyze the credibility and probative value of 
evidence sua sponte when making its factual findings.  
Further, the Board has the "authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Board notes that the appellant did not engage in combat 
with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 
1154 (West 2002) are not applicable.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claims of entitlement to service connection for diabetes 
mellitus and for bilateral hearing loss.  Simply put, there 
is no objective medical evidence on the record of this claim 
to substantiate the veteran's lay assertions that he incurred 
any symptoms of manifestations of diabetes mellitus or 
bilateral hearing loss at any time during active service or 
within 1 year of his separation from service.  Although the 
Board acknowledges that the veteran currently suffers from 
diabetes mellitus, the objective medical evidence of record 
demonstrates that this disease had its onset 7 years after 
his separation from service and is not related to service.  
Finally, the Board observes that there is no objective 
medical evidence in the record that the veteran currently 
suffers from bilateral hearing loss that could be related to 
service or any incident of service, to specifically include 
exposure to artillery or tank guns.

With respect to the veteran's service connection claim for 
diabetes mellitus, the Board notes initially that the 
veteran's service medical records are completely silent with 
respect to any treatment for the symptoms or manifestations 
of diabetes mellitus.  And, as noted above, that the 
veteran's blood sugar consistently was negative on repeated 
in-service testing.  The earliest evidence of treatment was 
in October 1997 when the veteran was diagnosed with diabetes 
mellitus following VA examination.  The remaining objective 
medical evidence of record establishes only that the veteran 
has been treated for diabetes mellitus since it was first 
diagnosed in October 1997 and does not contain any medical 
nexus between diabetes mellitus and the veteran's active 
service.  For example, the VA examiner concluded in February 
1998 that the veteran's diabetes mellitus had its onset 
between June and October 1997, approximately 7 years after 
his separation from service.  Further, after a review of the 
veteran's claims folder and after physically examining the 
veteran, the VA examiner concluded in December 2001 that, 
given the veteran's normal blood sugar levels on repeated 
testing between 1988 and June 1997, the veteran's diabetes 
mellitus did not have its onset until October 1997.  

The Board acknowledges the private examiner's May 2000 
opinion that, based on the veteran's reported history of 
excessive thirst and urination, weight loss, and blurred 
vision during active service, these symptoms made it possible 
that the veteran developed diabetes mellitus during active 
service.  The Board also acknowledges the private examiner's 
opinions in December 2000 and January 2001 that the veteran's 
reported complaints of frequent urination, lightheadedness, 
blurry vision, fatigue, and headaches during service could 
have been caused by diabetes.  However, as shown above, there 
is no support in the veteran's service medical records for 
his lay assertions concerning in-service treatment for the 
symptoms or manifestations of diabetes mellitus.  More 
importantly, all of the veteran's private examiners noted 
that he had given them a subjective medical history of in-
service complaints that could have been related to diabetes 
mellitus, thereby indicating that they had no actual 
knowledge of the veteran's in-service medical treatment.  It 
also is not clear what records were reviewed or whether a 
physical examination of the veteran was conducted before 
these private examiners offered their medical opinions.  
Because the veteran did not report an accurate medical 
history to the examiners who related his diabetes mellitus to 
service, and because the contemporaneous medical evidence in 
the veteran's service medical records is of more probative 
value than what the veteran reported post-service, any 
medical nexus provided by the veteran's private examiners is 
not credible because it relied on his unsubstantiated 
statements regarding in-service complaints of symptoms and 
manifestations of diabetes mellitus.  See King v. Brown, 5 
Vet. App. 19, 21 (1993) (credibility of a statement may not 
be presumed when the fact asserted is beyond the competence 
of the person making the assertion); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); and Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  Accordingly, such 
evidence cannot serve as a basis for granting the veteran's 
claim of entitlement to service connection for diabetes 
mellitus.  See also Owens, Elkins, and Madden, all supra.

Given the lack of objective medical evidence showing that the 
veteran incurred diabetes mellitus during service, and 
because there is competent medical evidence that this disease 
had its onset several years after the veteran's separation 
from service and is not related to service, the Board 
determines that the veteran is not entitled to service 
connection for diabetes mellitus.

Turning to the veteran's service connection claim for 
bilateral hearing loss, the Board notes that the veteran's 
service medical records are completely silent for any in-
service treatment for hearing loss.  Repeated in-service 
audiograms noted no hearing impairment.  On VA outpatient 
audiology examination in February 1991, just 3 months after 
his separation from active service, the VA audiologist 
concluded that the veteran's hearing was within normal limits 
bilaterally and his speech discrimination scores were 
excellent.  Subsequent VA audiology examination in August 
1999 again demonstrated normal hearing bilaterally.  More 
importantly, although the VA audiologist diagnosed a mild 
high-frequency hearing loss bilaterally at the veteran's most 
recent audiology examination in October 2001, this examiner 
concluded that it was not only unlikely that the veteran's 
mild hearing loss was related to service but that it was 
impossible that this hearing loss was related in any way to 
active service.  The veteran has presented no additional 
objective medical evidence showing any treatment or diagnosis 
of bilateral hearing loss that could be related to service or 
any incident of service, to include exposure to artillery and 
tank guns.  

Absent any objective medical evidence showing bilateral 
hearing loss that could be related to service, and with a 
competent medical opinion that the veteran's currently 
diagnosed mild hearing loss is not related in any way to 
service, the Board determines that the veteran is not 
entitled to service connection for bilateral hearing loss.

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for diabetes 
mellitus and for bilateral hearing loss are lay statements.  
In this regard, the Board notes that the veteran is competent 
to provide lay statements as to the features or symptoms of 
an injury or illness.  Similarly, the veteran also is 
competent to provide lay statements as to the sequence of 
events that led to the injuries he purports to have sustained 
during service.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995); Layno v. Brown, 6 Vet. App. 465 (1994).  The veteran 
and his service representative have maintained throughout the 
pendency of this appeal that the symptoms of diabetes 
mellitus were manifested during active service and that he 
incurred bilateral hearing loss as a result of in-service 
noise exposure to artillery and tank guns.   As noted above, 
these assertions are not supported by a review of the 
objective medical evidence of record.  Additionally, when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render such an 
opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
veteran and his service representative lack such training and 
knowledge, they are not competent to render an opinion 
regarding the diagnosis or onset of diabetes mellitus or 
bilateral hearing loss.  Therefore, the Board cannot assign 
any probative value to the lay assertions in the record of 
this claim that diabetes mellitus or bilateral hearing loss 
were incurred during service.

In this regard, the Board observes that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as 
well as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
diabetes mellitus and for bilateral hearing loss.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the appeal is denied.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



